 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   KATHLEEN HOLT, individually and on                          Case No.: 17cv2246-MMA (BLM)
     behalf of all others similarly situated,
12
                                                Plaintiff,       ORDER GRANTING UNOPPOSED
13                                                               MOTION FOR JUDGMENT ON THE
     v.                                                          PLEADINGS
14
     NOBLE HOUSE HOTELS & RESORT,
15
     LTD; and DOES 1 TO 25,
16                                           Defendant.          [Doc. No. 64]
17
18             Plaintiff Kathleen Holt (“Plaintiff”), individually and on behalf of all others
19   similarly situated, filed this class action against Defendant Noble House Hotels & Resort,
20   LTD (“Noble House”) alleging causes of action for violations of California’s False
21   Advertising Law (“FAL”),1 California’s Unfair Competition Law (“UCL”), and
22   California’s Consumers Legal Remedy Act (“CLRA”). Doc. No. 35 (“FAC”). On
23   November 15, 2018, Plaintiff filed a motion for judgment on the pleadings pursuant to
24   Federal Rule of Civil Procedure 12(c). Doc. No. 64. Specifically, Plaintiff seeks
25   dismissal with prejudice of the following affirmative defenses raised by Noble House:
26
27
28   1
         The FAL claim is raised by Plaintiff in her individual capacity only. See Doc. No. 63 at 1.

                                                             1
                                                                                            17cv2246-MMA (BLM)
 1   (1) laches (fifth affirmative defense); (2) failure to state a cause of action for attorneys’
 2   fees (eighth affirmative defense); (3) statute of limitations pursuant to California
 3   Business and Professions Code § 17208 (ninth affirmative defense); (4) statute of
 4   limitations pursuant to California Code of Civil Procedure §§ 337, 338, 339, and 340
 5   (sixteenth affirmative defense); and (5) reservation of rights to assert additional
 6   affirmative defenses (twenty-first affirmative defense). Id. at 2. On December 3, 2018,
 7   Noble House filed a statement of non-opposition to Plaintiff’s motion.2 Doc. No. 65.
 8   The Court finds this matter suitable for determination on the papers submitted and
 9   without oral argument pursuant to Civil Local Rule 7.1.d.1.
10          In light of Noble House’s statement of non-opposition, the Court GRANTS
11   Plaintiff’s unopposed motion for judgment on the pleadings [Doc. No. 64], and
12   DISMISSES WITH PREJUDICE Defendant’s fifth, eighth, ninth, sixteenth, and
13   twenty-first affirmative defenses.3
14          IT IS SO ORDERED.
15   Dated: December 11, 2018
16
17
18
19
20
21
     2
22     Additionally, a district court may properly grant an unopposed motion pursuant to local rule where the
     local rule permits, but does not require, the granting of a motion for failure to oppose. See Ghazali v.
23   Moran, 46 F.3d 52, 54 (9th Cir. 1995). Civil Local Rule 7.1.f.3.c. provides that a party’s failure to
     oppose a motion “may constitute a consent to the granting of a motion or other request for ruling by the
24   court.” As such, the Court has the option of granting Plaintiff’s motion for judgment on the pleadings
25   on the basis of Noble House’s failure to oppose. Generally, public policy favors disposition of cases on
     their merits. See Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998). However, a case
26   cannot move forward toward resolution on the merits when the defendant fails to defend its affirmative
     defenses against a motion for judgment on the pleadings.
27   3
       The Court DENIES Plaintiffs’ request for judicial notice. See Doc. No. 64-4; Ruiz v. City of Santa
     Maria, 160 F.3d 543, 548 n.13 (9th Cir. 1998) (finding that judicial notice is inappropriate where the
28   facts to be noticed are not relevant to the disposition of the issues before the court).

                                                         2
                                                                                         17cv2246-MMA (BLM)
